Mr. Justice Matchett delivered the opinion of the court. 3. Sales, § 141* — when seller liable for negligence in selection of articles. In an action by the purchaser of a sealskin coat to recover the purchase price paid thereon on account of defects in the dyes used, even though defendant’s contention, that as the sale was one of a specified article under its patent or trade name there could be no implied warranty of its fitness for any particular purpose, was conceded, defendant might still be held liable for negligence in its selection of the articles delivered.